Citation Nr: 0824759	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  02-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1966 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2000, June 2001 and October 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The August 2000 and June 2001 
decisions denied service connection for hearing loss, 
tinnitus and a back disability.  The October 2003 rating 
decision granted service connection for PTSD and assigned an 
initial 30 percent rating effective from March 21, 2002.  

The veteran failed to report, without good cause, to personal 
hearings before a Veterans Law Judge sitting at the RO, 
scheduled in March 2007, June 2007, and October 2007.  

When the case was initially before the Board in April 2008, 
the undersigned requested a medical expert opinion from a VA 
specialist.  The requested opinion was received later that 
month, and is associated with the claims file.  The veteran 
was provided with a copy of the medical expert opinion, and 
requested, in a June 2008 statement, that the Board proceed 
with the adjudication of his appeal.

The issue of entitlement to an initial rating in excess of 30 
percent for the service-connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's current hearing loss and tinnitus were not 
first shown during service or for many years following 
discharge from service, and the preponderance of the medical 
and other evidence does not show that the veteran's hearing 
loss and tinnitus are otherwise related to any incident of 
service, including secondary to in-service noise exposure.  

2.  The medical evidence of record reflects that any current 
back disability was not shown during service or for many 
years following discharge from service, and the preponderance 
of the medical and other evidence is against a finding that 
any current back disability is related to any incident of 
service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claims of service connection for hearing loss, 
tinnitus and a back disability, the RO could not have 
provided proper notice prior to the initial denial in August 
2000 because the current law and regulations governing the 
duties to notify and assist were not enacted until November 
2000.  In April 2001, the RO sent a letter to the veteran 
explaining the change in law, and notifying him of the duties 
to assist him in obtaining evidence to substantiate his 
claims.  The claims were subsequently readjudicated in a June 
2001 rating decision.  Additionally, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an August 2002 
Statement of the Case (SOC), following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

In subsequent letters, sent in March and September 2006, the 
veteran was notified, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006), of how disability ratings and effective 
dates are assigned for any grants of service connection.  The 
claims were thereafter reajudicated in a February 2007 
Supplemental Statement of the Case (SSOC).  

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board, on three 
separate occasions.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss, tinnitus, and a back disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing Loss & Tinnitus

The service medical records are negative for findings, 
complaints or diagnosis of hearing loss and/or tinnitus.  

A VA audio and ear examination report in August 2003 noted 
minimal hearing loss bilaterally and self-reported mild 
tinnitus bilaterally.  The veteran reported exposure to 
artillery, small arms, grenades, and mortar fire, without the 
use of ear protection.  

In a December 2003 addendum to the August 2003 VA 
examination, the examiner noted that the service medical 
records were negative for hearing loss and tinnitus, and 
since the examination at separation from active duty revealed 
normal hearing, it would appear most likely that the 
veteran's current hearing loss and tinnitus both occurred 
subsequent to separation from active duty.  The examiner 
opined that it was less likely than not that the veteran's 
hearing loss and tinnitus were related to military service.  
There is no competent medical opinion to the contrary.

In response to the December 2003 addendum, the veteran argued 
that he did not have a hearing test at the time he was 
discharged from service.  Despite the veteran's assertions 
that he was not examined for hearing loss at his discharge 
examination, the fact remains that no hearing loss or 
tinnitus is reported or documented until over thirty years 
after discharge from service.  Thus, even if it is conceded 
that the veteran's hearing at discharge is unknown because it 
was not examined, there are likewise no complaints of hearing 
loss or tinnitus at that time or for several decades 
following discharge from service.  

The only evidence of record that the veteran's hearing loss 
and tinnitus began during service comes from the veteran's 
own self-reported history.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the veteran's lay assertions regarding his 
hearing loss and tinnitus are outweighed by a 30 year period 
before any medical evidence of treatment or complaint and the 
December 2003 medical opinion.  In other words, the 
credibility of the veteran's testimony and the lay statements 
must be weighed against the other evidence of record, 
including the objective findings showing no hearing loss or 
tinnitus until this decade.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of hearing loss or tinnitus 
during service in this case is supported by affirmative 
evidence which tends to show that no hearing loss or tinnitus 
was incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of hearing loss or tinnitus, or any other symptoms 
associated with noise exposure by the veteran, as well as the 
finding by the examiner that the audiometric evaluation was 
normal.  

Although the veteran insists that his current hearing loss 
and tinnitus had their onset during service, the fact remains 
that the service medical records are silent as to any 
complaints, findings or diagnosis of hearing loss and 
tinnitus, and the veteran has not provided any medical 
evidence dated prior to this decade that shows complaints, 
findings or diagnosis of hearing loss and/or tinnitus.  This 
is affirmative evidence that the veteran did not develop 
hearing loss or tinnitus during active duty.  Moreover, even 
if the veteran were exposed to loud gunfire during service, 
as he has stated, it is not necessarily the cause of his 
current hearing loss and/or tinnitus. See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002).

To warrant service connection, there must be a nexus between 
the veteran's current hearing loss and tinnitus and his 
claimed in-service onset; and, although the veteran is 
competent to state that he has suffered from hearing loss and 
tinnitus since service, this evidence must be weighed against 
the other evidence of record, which does not support the 
veteran's contentions.  

The preponderance of the evidence is against the claims of 
service connection for hearing loss and tinnitus; there is no 
doubt to be resolved; and service connection for hearing loss 
and tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


Back Disability

The service medical records are negative for findings, 
complaints or diagnosis of a back disability.  

Post-service VA medical records note complaints of back pain 
in 2002.  

At an August 2003 VA examination, the veteran reported a long 
history of back pain.  The pain radiated around his waist and 
into his thighs when he stood.  He was only able to stand for 
15 minutes at a time.  Sometimes he could walk 2 to 3 blocks, 
but other times his back pain was increased to the point 
where he could not walk one block.  The veteran walked with a 
cane and had a somewhat antalgic gait, but did not 
specifically limp on one leg or the other.  He had difficulty 
getting up from a seated position.  There was tenderness to 
palpation over the right buttocks, but not over the lumbar 
spine.  The impression was chronic low back pain with 
possible spinal stenosis.  Lumbar spine x-rays were normal 
for the veteran's age.  

Private treatment records from December 2004 reveal that the 
veteran complained of pain and numbness in the upper 
extremities.  A December 2004 magnetic resonance imaging 
(MRI) revealed multilevel degenerative changes within the 
cervical spine, probably most prominent at C6-C7 where there 
was canal stenosis and cord flattening as well as severe 
bilateral foraminal narrowing.  

A March 2005 private examination report indicated that the 
veteran's back had normal curvature, but range of motion was 
only 40 degrees.  There was no major palpatory tenderness.  
The impression was radial nerve palsy left arm possibly due 
to degenerative changes in the cervical spine.  

There is no evidence, other than the appellant's contentions, 
that he has a current back disability of service origin.  
There is no competent medical opinion to support that 
assertion.  

In sum, there is no evidence of a back injury in service, and 
no evidence of a current back disability until 2002, over 
three decades after separation from service.  Moreover, there 
is no competent medical evidence of record showing that any 
current back disability is related to any incident of 
service, including a back injury.  Absent a competent medical 
nexus between the current back disability, and service, 
service connection must be denied.  

Although the veteran is competent to state that he injured 
his back during service, when, as here, the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  In this case, the veteran is not 
competent to provide an opinion as to whether any current 
back pathology or disability was present during service or as 
a result of service.  

The preponderance of the evidence is against the claim of 
service connection for a back disability; there is no doubt 
to be resolved; and service connection for a back disability 
is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for a back disability is denied.  


REMAND

The veteran seeks an initial rating in excess of 30 percent 
for the service-connected PTSD.  The record reveals that the 
veteran was afforded VA psychiatric Compensation & Pension 
(C&P) examinations in September 2003 and February 2006.  In 
addition, VA mental health records show treatment for PTSD 
from 2000 through 2006.  The VA C&P examinations and VA 
mental health assessments collectively show that the 
veteran's PTSD symptoms included hyperactivity and hypomanic 
mood.  There was no evidence of loose thought association, 
tangentiality or circumstantiality.  He did have paranoid 
delusions.  There was no problem with impulse control, 
although he was often angry.  He had trouble sleeping and 
that caused panic attacks.  The veteran reported depression.  
Memory recall was poor.  The veteran had nightmares and 
flashbacks, and he was hypervigilant and irritable.

The veteran was scheduled to appear for a VA examination in 
January 2007 to determine the current nature of his PTSD 
symptoms; however, he failed to report to the examination.  
In a statement received in January 2008, the veteran 
explained that he was not able to get to his VA examination 
because of a snow storm that day.  He has requested to be 
scheduled for another VA examination.  

In an April 2008 expert medical opinion, prepared by a Board 
Certified psychiatrist with 21 years experience treating 
veterans with psychiatric problems in the VA system, the 
veteran's different diagnoses and symptoms were evaluated.  

The Board Certified psychiatrist, Dr. L, reviewed the medical 
records and determined that the veteran's primary diagnosis 
was PTSD, and that dissociative symptoms in severe PTSD often 
can be mistaken for psychosis, for example:  re-living 
traumatic experiences or hearing or seeing scenes of those 
who died in combat are common and may be interpreted as 
psychosis.  Dr. L noted that the veteran's combat trauma 
exposure was clearly sufficient and was consistently recorded 
in the medical record.  Dr. L concluded that the veteran's 
PTSD had significantly contributed to his life-long problems, 
including his wariness of seeking health care and his past 
substance abuse, interpersonal and occupational problems.  
Dr. L opined that a rating in excess of 30 percent is 
warranted for the service-connected PTSD based on similar 
cases encountered over the years.  

Although it is clear from Dr. L's opinion that a rating in 
excess of 30 percent is warranted, it is unclear as to how 
much of an increase is appropriate, particularly given that 
the veteran has not undergone a psychiatric examination since 
February 2006, over two years ago.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
anxiety and PTSD, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of the service-connected 
anxiety and PTSD in terms of the Rating 
Schedule.  All indicated psychiatric and 
psychological testing must be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the severity of 
the service-connected PTSD in terms of 
the General Formula for rating Mental 
Disorders at 38 C.F.R. § 4.130.  
Specifically, the psychiatrist should 
render specific findings with respect to 
the existence and extent (or frequency, 
as appropriate) of affect, memory loss; 
depressed mood and disturbances of 
motivation and mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, impaired thinking, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
psychiatrist should also provide a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score representing the extent of 
impairment resulting from PTSD, and an 
explanation of what the score means.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim, keeping in mind Dr. L's 
assessment that a rating in excess of 30 
percent is warranted for the veteran's 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


